*228OPINION
By SKEEL, PJ.
The motion for rehearing in the above entitled case came on for hearing upon the briefs, counsel having waived argument thereon.
The Court overrules said application, because the Municipal Court Act creating the Municipal Court of Fostoria, does not confer upon that Court, under the provisions of §1579-409 GC, concurrent jurisdiction throughout the County for the trial and final disposition of misdemeanor cases. The only countywide jurisdiction conferred upon said Court in Wood County is what is known in law as committing jurisdiction, where the right to final disposition of the cause is not provided for.
Motion for rehearing overruled. Exceptions noted.
HURD, J, THOMPSON, J, concur.